Title: Enclosure O: [John Banks’ Statement], 3 January 1783
From: Banks, John
To: 


It having been suggested, from a misinterpretation of my letter of October 1782, to Mr. James Hunter, that the honorable Major General Greene was interested, or intimated a desire of holding a commercial connection with me in Charleston—I do, therefore, as well for the sake of removing such an idea, as to avert from myself any mischief, that a heedless surmise, expressed in a confidential letter to a partner, might inherit or deserve, hereby certify and declare upon the holy evangelists, that he never has, or does hold any connection with me, either directly or indirectly, and that he never intimated, suggested, or expressed a wish or desire to this effect.

John Banks.
Sworn to before me, this third day of January 1783.
N. Pendleton.

